Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00018-CV

                           Damien HERRERA and Blaine Castle,
                                     Appellants

                                             v.

                               Judy STAHL and Sue Hensley,
                                       Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-05750
                        Honorable Michael E. Mery, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the trial court’s Order Denying
Defendants’ Motions to Dismiss is AFFIRMED.

      It is ORDERED that appellees recover their costs of appeal from appellants.

      SIGNED July 16, 2014.


                                              _____________________________
                                              Sandee Bryan Marion, Justice